Filed by Coca-Cola Enterprises Inc. pursuant to Rule 425 of the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Coca-Cola Enterprises Inc. Commission File No.:001-09300 From:Hubert Patricot To:CCE employees Cc:European Leadership Group Corporate Executive Leadership Team Subject: Expanding our business in Europe Following this morning’s announcement, I wanted to share my view on what this exciting news means for our business in Europe. Coca-Cola Enterprises and The Coca-Cola Company have announced two major developments for the Coca-Cola System. First, The Coca-Cola Company will acquire all of CCE’s operations in the U.S. and Canada. Second, CCE in Europe will acquire the bottling operations and franchise for Norway and Sweden from The Coca-Cola Company, subject to the signing of definitive agreements and regulatory approval, and we have the right to acquire the Coca-Cola bottler in Germany in 18-36 months time. Responding to the different opportunities of North America and Europe These developments respond to the very different opportunities for our existing businesses in North America and Europe. In the US and Canada, integrating Coca-Cola North America and CCE will greatly reduce the complexities of how we go to market. In Europe our business model is robust, dynamic and well-balanced across all channels. The expansion of our European footprint provides the opportunity to increase shareholder value. With this announcement we are creating the next generation North American business model and enhancing our ability to remain successful long-term in Europe. Building on a successful legacy These changes reinforce CCE’s position as a strategic partner and the primary Western European bottler for The Coca-Cola Company. We have a successful business model in Europe, and such an acquisition is possible because over the past three years we have grown our existing business across Europe and made our operations more efficient and effective. You have made this change possible, and I thank you for the work that has been done to build this success. I am incredibly proud of the successful legacy that we have built together in Europe.
